Justice SAYLOR,
concurring and dissenting.
Consistent with my previous expressions in the Rule 1925 arena, I join the substantial compliance rule fashioned by the lead Justices. I believe, moreover, that such a rule comports with the less rigid application of Rule 1925 reflected in the recent amendments.
However, I depart from the lead’s acceptance of Appellants’ factual averments contained in their Petition to Modify the Record, see, e.g., Opinion Announcing the Judgment of the Court, op. at 1004-05 & n.5, particularly as it appears that at least some of these representations are inconsistent with the trial judge’s understanding. Accordingly, to the degree it is necessary to address the facts, I would remand the case for a hearing to develop a factual record and appropriate findings.